Citation Nr: 1642594	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-04 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2014 and November 2015, the Board remanded the matter for additional development of the record.  


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted on induction, and is not shown to have increased in severity during the Veteran's service.

2.  The Veteran's right ear hearing loss was not manifested in service; a right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year, and the preponderance of the evidence is against a finding that such disability is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a December 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and private records have been secured.  He was afforded VA examinations to determine the etiology of his bilateral hearing loss.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the undersigned identified the issue and advised the Veteran of what remains necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An audiogram on the April 1967 entrance examination shows that right ear puretone thresholds were 5 (20), 10 (20), -5 (5) and 15 (20) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 35 (50), 35 (45), 25 (35) and 45 (50) Hertz.  [Numbers in parentheses represent conversions of findings reported in ASA values to the ISO values now in use.]   Defective hearing was noted in the summary of defects section of the examination report.  The Veteran's STRs are silent for complaints or findings pertaining to hearing loss.  He denied hearing loss in an April 1970 report of medical history.  Audiometry on the April 1970 service separation examination found that right ear puretone thresholds were 5, 10, 0, 0 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 10, 0, 0, 10 and 0.

The Veteran was awarded the Purple Heart Medal.

Private medical records show that in April 2009, it was noted the Veteran had decreased hearing in both ears.  He was seen in August 2009 for audiometric testing.  A history of "service-connected and occupational nose exposure" was noted.  The examiner stated that testing showed the Veteran had a bilateral SNHL that was consistent with a history of noise exposure.  

On February 2010 VA audiology examination, the Veteran stated he had a several year history of hearing loss.  He noted he served in an artillery unit and was a door gunner during combat conditions in Vietnam.  He stated he was a policeman for about six years, and then worked in sales for many years.  Based on audiometric testing, the examiner stated that the Veteran had a bilateral SNHL.  She stated that the Veteran's hearing was normal through 6,000 Hertz at separation, and that he did not seek audiologic care until August 2009, nearly 40 years after his discharge from service.  The audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in service.  

During the April 2014 hearing before the undersigned, the Veteran testified that he first noted he had hearing loss around 1975 or 1976.  He said he was a police officer and would miss calls on the police radio.  He acknowledged that he was not tested for hearing loss postservice until 2009.  He related that he had extensive exposure to noise during service, and that he always wore ear protection on the firing range as a policeman,.  

In August 2015, a VA audiologist who reviewed the Veteran's records opined that it was less likely than not that his bilateral hearing loss was incurred in or caused by service.  She noted that audiometry on service entrance examination showed normal hearing in the right ear at all test frequencies, and a mild low frequency hearing loss, normal hearing at 2,000 Hertz and a moderate loss at 4,000 Hertz in the left.  She observed that at service discharge audiometry in both ears was within normal limits.  No significant decrease in hearing was noted on comparison of the Veteran's entrance audiometry to his separation audiometry.  She concluded that it was less likely than not that the Veteran's hearing loss in 2010 was related to his military noise exposure; she concurred with the opinion by the examiner who saw the Veteran in February 2010.  

In January 2016, another VA audiologist reviewed the Veteran's records.  She opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by service.  She noted that the audiogram on separation examination showed normal hearing through 6,000 Hertz, without a permanent positive threshold shift.  Notably, the Veteran's hearing thresholds remained stable or improved between enlistment and separation, indicating there was no permanent positive threshold shift in either ear.  She reiterated her conclusion that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of noise exposure in service.  In a March 2016 addendum to her January 2016 opinion, the VA audiologist stated that given the evidence of intervening causes (occupational noise exposure as a policeman) and normal hearing without a threshold shift found on separation, it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  She added that occupational noise exposure was the more likely etiology for his hearing loss.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As the Veteran's April 1967 service entrance examination found a left ear hearing loss disability, the presumption of soundness on entry in service does not apply (for hearing loss in that ear).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The analysis turns to whether the pre-existing left ear hearing loss was aggravated by service.  Because aggravation may not be conceded where there was no increase in severity of a disability during service (see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)), the critical question becomes whether the evidence shows that the preexisting left ear hearing loss increased in severity during, or as a result of, service.

As is noted above, the Veteran was awarded a Purple Heart Medal.  It is not in dispute that he was subjected to combat noise trauma in service.  38 U.S.C.A. § 1154(b).

As the record shows that the Veteran had normal hearing in each on service discharge examination audiometry in April 1970, service connection for a hearing loss disability on the basis that such disability became manifest in service and persisted is not warranted.  By his own account (see sworn hearing testimony) the Veteran did not note a hearing deficit until about 5 years following service.  The earliest postservice clinical confirmation that he had a hearing loss was in 2009, almost 40 years after service.  Under such circumstances, whether or not his current hearing loss may be related to acknowledged noise trauma in service is a medical question, beyond the scope of common knowledge/capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The only medical opinion in the record that addresses whether the Veteran's left ear hearing loss increased in severity during service is that by the January 2006 VA examiner.  She cited to factual data in the record, noting that there was no significant puretone threshold shift during service, and that a comparison of service entrance and service separation audiometry revealed that the Veteran's hearing had actually improved in the interim.  The opinion is probative evidence in the matter, and in the absence of competent (medical opinion) evidence to the contrary is persuasive.

The January 2016 VA audiologist also found that the Veteran's right ear hearing loss was not related to his service.  She noted that the Veteran's hearing was within normal limits on the service separation examination, and in her March 2016 addendum attributed the hearing loss to his occupational noise exposure as a policeman.  

The Board acknowledges that a private physician indicated in August 2009 that the Veteran's hearing loss was consistent with noise exposure, and that he had a "service-connected and occupational noise exposure."  Notably, the phrasing of this statement does not specifically attribute the Veteran's hearing loss to noise trauma in service.  Furthermore, the statement is conclusory in nature; it does not include adequate explanation of rationale; it does not account for normal audiometry at separation, the absence of a puretone shift during service, the absence of clinical confirmation of a hearing loss disability until nearly 40 years after service, or that there may be postservice risk factors for the hearing loss (such as occupational noise trauma or the aging process).  Therefore, while the opinion generally supports that the Veteran's hearing loss is of a type associated with noise trauma it lacks sufficient probative value to be persuasive that the hearing resulted from noise trauma in service.

The Veteran's own assertions that his bilateral hearing loss is related to service are not competent evidence in this matter.  He is a layperson, and the etiology of a bilateral hearing loss disability where evidence does not show continuity of symptoms between discharge from service and the initial postservice clinical confirmation of the disability falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


